TRISH RUDDER v. VALUE REI, INC.



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-130-CV





TRISH RUDDER A/K/A TRISH RUDDER	APPELLANT

FRIEDMAN AND ALL OCCUPANTS



V.



VALUE REI, INC.	APPELLEE



------------



FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

We have considered the motion filed by appellee Value REI, Inc. requesting that we dismiss the appeal of appellant Trish Rudder for failure to file an appellate brief.  Appellant’s brief was due August 8, 2005.  On September 27, 2005, we granted appellant’s request for additional time to file her brief and ordered the brief due October 7, 2005.  Our order specifically stated, “If appellant’s brief is not filed by 
October 7, 2005
, the appeal may be dismissed for want of prosecution.  
See
 
Tex. R. App. P.
 38.8(a)(1).”  Appellant has not filed an appellate brief nor sought an additional extension of time for filing her brief.  Accordingly, it is the court’s opinion that appellee’s motion should be granted; therefore, we dismiss the appeal for want of prosecution.  
See
 T
EX.
 R. A
PP.
 P. 42.3(b)-(c), 43.2(f).

PER CURIAM

PANEL D: HOLMAN, GARDNER, and WALKER, JJ.

DELIVERED:  November 3, 2005

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.